TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

Carrie Robinson                              )   Docket No. 2016-06-1563
                                             )
v.                                           )   State File No. 48284-2016
                                             )
Vanderbilt University                        )
                                             )
                                             )
Appeal from the Court of Workers’            )
Compensation Claims,                         )
Joshua D. Baker, Judge                       )


                    Affirmed and Remanded - Filed April 18, 2017


In this interlocutory appeal, the employee challenges the trial court’s conclusion that she
did not file her claim within the statute of limitations provided in Tennessee Code
Annotated section 50-6-203 (2016). Although the employee alleged injuries as a result of
her employment with her employer, she did not file a claim for those injuries until over
one year after the alleged date of injury and over one year from the date she retired from
her employment. Following an expedited hearing, the trial court concluded the
employee’s claim was time barred. The employee has appealed. We affirm the trial
court’s decision and remand the case.

Presiding Judge Marshall L. Davidson, III, delivered the opinion of the Appeals Board in
which Judge David F. Hensley and Judge Timothy W. Conner joined.

Carrie Robinson, Nashville, Tennessee, employee-appellant, pro se

Nathaniel K. Cherry, Nashville, Tennessee, for the employer-appellee, Vanderbilt
University




                                            1
                                           Memorandum Opinion1

        Carrie Robinson (“Employee”) alleged suffering injuries to her back as a result of
her employment in a market at Vanderbilt University (“Employer”). While the precise
theory of her claim is unclear, it appears she alleges suffering injuries to her back and
neck as a result of repetitive lifting of items in the store. Employee alleged a June 1,
2015 date of injury, and she retired from her employment with Employer effective
August 1, 2015 without having given notice of a work injury. It is undisputed that she
first provided notice of her injuries to Employer in a letter dated April 26, 2016.

       Employer denied the claim, and Employee filed a petition for benefit
determination on August 18, 2016. After an expedited hearing, the trial court found
Employee had failed to file her claim for benefits within the time period mandated by
Tennessee Code Annotated section 50-6-203 and declined to award benefits.2 Employee
has appealed.

       Employee has provided no argument or explanation on appeal identifying or
describing any errors she contends were made by the trial court.3 As stated by the
Tennessee Supreme Court, “[i]t is not the role of the courts, trial or appellate, to research
or construct a litigant’s case or arguments for him or her.” Sneed v. Bd. of Prof’l
Responsibility of the Supreme Court of Tenn., 301 S.W.3d 603, 615 (Tenn. 2010).
Indeed, were we to search the record for possible errors and raise issues and arguments
for Employee, we would essentially be acting as her counsel, which the law prohibits us
from doing. It is unclear how Employee contends the trial court erred in resolving her
case, and we decline to speculate.

        Furthermore, without a record of the testimony presented to the trial court, the
totality of the evidence introduced at the expedited hearing is unknown, and we will not
speculate as to the nature and extent of the proof presented to the trial court. Consistent

1
 “The Appeals Board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the Appeals Board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Appeals Bd. Prac. & Proc. § 1.3.
2
  Tennessee Code Annotated section 50-6-203(b)(1) provides that “[i]n instances when the employer has
not paid workers’ compensation benefits . . . the right to compensation . . . shall be forever barred, unless
the notice required by § 50-6-201 is given to the employer and a petition for benefit determination is filed
with the bureau . . . within one (1) year after the accident resulting in injury.” Here, it is undisputed that
Employer did not pay any workers’ compensation benefits to Employee.
3
 The notice of appeal filed by Employee merely states: “I feel that there wasn’t statute of limitations,
because I talked to labor force and I was told that I still had time to file for workman’s comp, the date that
was recorded is not the actually [sic] date that I filled [sic] for workman’s compensation. I was still
working at Vanderbilt June 1, 2015.”

                                                      2
with established Tennessee law, we must presume that the trial court’s rulings were
supported by sufficient evidence. See Leek v. Powell, 884 S.W.2d 118, 121 (Tenn. Ct.
App. 1994) (“In the absence of a transcript or a statement of the evidence, we must
conclusively presume that every fact admissible under the pleadings was found or should
have been found favorably to the appellee.”).

       Accordingly, the trial court’s decision is affirmed, and the case is remanded for
any further proceedings that may be necessary.




                                           3
                      TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                        WORKERS’ COMPENSATION APPEALS BOARD


Carrie Robinson                                           )   Docket No.   2016-06-1563
                                                          )
v.                                                        )   State File No. 48284-2016
                                                          )
Vanderbilt University                                     )


                                      CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 18th day of April, 2017.
 Name                     Certified   First Class   Via   Fax      Via     Email Address
                          Mail        Mail          Fax   Number   Email

 Carrie Robinson                                                     X     robinsoncm61@gmail.com
 Nathaniel K. Cherry                                                 X     ncherry@howardtatelaw.com
 Joshua D. Baker, Judge                                              X     Via Electronic Mail
 Kenneth M. Switzer,                                                 X     Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                 X     Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Jeanette Baird
Deputy Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-0064
Electronic Mail: WCAppeals.Clerk@tn.gov